Citation Nr: 0936226	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-20 461A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease (DDD), currently evaluated as 40% 
disabling.

2.  Entitlement to an increased rating for left lower 
extremity radiculopathy, currently evaluated as 20% 
disabling.

3.  Entitlement to an increased rating for prostatitis with 
erectile dysfunction, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 
1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2003 rating action that granted a 50% rating for 
lumbar spine DDD from February 2003; the Veteran appealed the 
50% rating as inadequate.  By rating action of January 2004, 
the RO revised the July 2003 rating action to provide a 40% 
rating for lumbar spine DDD from February 2003, and a 
separate 20% rating for left lower extremity radiculopathy 
from February 2003; the matters of ratings in excess of 40% 
and 20% remain for appellate consideration.  

This appeal also arises from a September 2005 rating action 
that denied a rating in excess of 10% for chronic prostatitis 
with erectile dysfunction.

 In June 2006, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decision of January 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

In Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 
2009), the U.S. Court of Appeals for Veterans Claims (Court) 
held that a request for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R) is not a separate claim for benefits, but 
rather is best understood as involving an attempt to obtain 
an appropriate rating for disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to a T/R is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Consequently, when entitlement to a T/R is 
raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability.  

In June 2009 written argument, the veteran's representative 
raised the issue of entitlement to a T/R based on the 
disabling effects of his service-connected low back and 
prostate disabilities.  However, that issue has not been 
adjudicated by the RO.  As this issue is inextricably 
intertwined with the increased rating claims pending on 
appeal, the Board finds that the RO must adjudicate the T/R 
issue in the first instance prior to a Board decision on the 
increased rating issues, and this case must thus be remanded 
to the RO to accomplish this action.  

On remand, the RO should also obtain any records of 
outstanding treatment and evaluation of the Veteran for his 
low back, left lower extremity, and prostate disabilities at 
the Bay Pines, Florida VA Medical Center (VAMC) from November 
2007 up to the present time.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted 
above, under 38 C.F.R. § 3.159(b) efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  
 
Although the record contains some correspondence from the RO 
to the Veteran in March and September 2003, November 2003, 
July and August 2005, and May 2006 addressing some VCAA 
notice and duty to assist provisions, the record does not 
include correspondence that sufficiently addresses the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, its severity and duration, and its impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the Veteran has not received adequate notice of 
the criteria set forth in Vazquez-Flores.  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  To avoid 
any prejudice to the Veteran, the Board finds that the RO, in 
the first instance, must give him full notice of the criteria 
set forth in Vazquez-Flores.

The RO's notice letter to the Veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Bay 
Pines, Florida VAMC copies of any records 
of outstanding treatment and evaluation 
of the Veteran for his low back, left 
lower extremity, and prostate 
disabilities from November 2007 up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  The RO should send the Veteran and 
his representative a letter that informs 
them of what kind of evidence is needed 
to substantiate his increased rating 
claims, to specifically include the 
criteria set forth in Vazquez-Flores.  
The letter should also request him to 
provide sufficient information, and if 
necessary, authorization, to enable the 
RO to obtain any additional pertinent 
evidence that is not currently of 
record.  The RO should also explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
Veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

4.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the inextricably-
intertwined claim for a T/R in the first 
instance, and readjudicate the pending 
increased rating claims in light of all 
pertinent evidence and legal authority.   

7.  If any benefit sought on appeal has 
not been granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

